MARVIN, Judge.
Lattier was adjudged an habitual offender under LRS 32:1472 before Act 347 of *8101979, amending LRS 32:1479, became effective. This amendment requires an habitual offender to complete the 5-year suspension before becoming eligible for driving privileges.
The trial court ruled that the amendment would not be applied retroactively and allowed Lattier restricted driving privileges. Since that ruling, three of the four Louisiana appellate courts have held that the amendment will be given retroactive application. Hazley v. State through Dept. of Public Safety, 388 So.2d 115 (La.App. 1st Cir. 1980); Barron v. State, Dept. of Public Safety, 397 So.2d 29 (La.App.2d Cir. 1981); Wheeler v. State, Dept. of Pub. Safety, etc., 377 So.2d 539 (La.App.3d Cir. 1979).
The judgment appealed is reversed and plaintiff’s demands are rejected at his cost.